—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered May 12, 1997, convicting defendant, after a jury trial, of two counts of assault in the second degree, and sentencing him, as a violent felony offender, to concurrent terms of 6 years, unanimously affirmed.
Defendant’s claim concerning the People’s elicitation of the many contacts between defendant’s family and the complainant after the crime is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that given the probative value of this evidence in explaining the complainant’s temporary recantation of her identification of defendant, along with defense counsel’s stated intention to elicit the recantation, the court properly exercised its discretion by permitting the People to offer evidence of these contacts on their direct case. Moreover, the court gave the proper limiting instructions.
Defendant’s ineffective assistance claim would require a motion pursuant to CPL 440.10 in order to expand the record as to matters of strategy. On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Concur—Nardelli, J. P., Tom, Lerner, Rubin and Saxe, JJ.